Citation Nr: 1436174	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from January 1978 to April 1981. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision issued by the Regional Office (RO) in Providence, Rhode Island. 

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence of record is in relative equipoise as to whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case. However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran, who was last employed as a mail processing clerk in 2008, has filed  a claim for TDIU, contending that his service-connected disabilities render him unemployable.  He indicates that he was working in a limited duty job assignment due to back pain, limiting his lifting, bending, and along with other restrictions.  He stated that he was notified at the end of 2009 that unless he was able to return to work full time with no restrictions that he would no longer be provided with the limited duty assignment.  He asserts that he was given the choice to find other employment or file for disability retirement.  See VA Form 9, received in September 2011.  

In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection is currently in effect for the following disabilities: degenerative disc, status post discectomy and fusion L4 through S1 rated at 60 percent; status post discectomy and fusion of the lumbar spine with limitation of motion, rated as 40 percent disabling; radiculopathy, right leg, rated as 40 percent disabling; radiculopathy, left leg, rated as 40 percent disabling; pes planus, left foot with painful callus, rated as 30 percent disabling; and depressive disorder, rated as 30 percent disabling.  The Veteran's combined disability rating is 90 percent, effective September 2002, so he clearly satisfies the requirements of § 4.16(a) for consideration of his entitlement to a TDIU, that is, without having to resort to the extra-schedular provisions of § 4.16(b).  

What remains to be determined is whether the Veteran's service connected disabilities render him unemployable.  

The Board has considered the Veteran's assertions regarding his functional impairment due to his service-connected disabilities.  However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The record indicates that the Veteran last worked in 2008 as a limited duty clerk for the U.S. Postal Service and had worked at the post office since 1993.  He completed one year of college and had received no other education since becoming too disabled to work.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in May 2010.  The Veteran has not been employed at any time pertinent to this appeal.  

Documentation from his prior employer confirms that the Veteran had been employed with the post office as a Mail Processing Clerk from June 1993 to January 2010.  According to the employer, the Veteran worked 20 hours a week and that over 6 months had been lost due to disability in the 12 months preceding his last date of employment.  No further concessions were being made to the Veteran in this employment as there were no light duty positions available.  It was noted that the reason for his termination was disability retirement.  See VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, dated in April 2010.

A November 2009 Social Security Administration (SSA) Physical Residual Functional Capacity Assessment, shows a primary diagnosis of chronic back and neck pain and secondary diagnoses of hypertension and Crohn's disease.  The SSA examiner found the Veteran had the capacity to occasionally lift and/or carry 20 pounds, frequently lift and/or carry ten pounds, and to stand, walk, or sit (with normal breaks) for about six hours of a typical eight-hour work day.   His ability to push/pull was not limited and he had only occasional postural limitations with climbing (ramps, stairs, ladders, ropes and scaffolds), balance, stooping, kneeling, crouching or crawling.  The examiner concluded that the Veteran had severe degenerative joint disease of the lumbar spine with restricted range of motion of the neck and back, but no motor or sensory deficits.  His history of Crohn's disease was stable.  The SSA found the Veteran's allegations of disability credible, but ultimately determined that he had the residual functional capacity to perform light work.  Ultimately, the Veteran's claim for SSA disability benefits was denied.

The Veteran was afforded VA examinations in 2010 during which his service-connected disabilities were individually noted to impact his employability in some way or another.  The examiners' opined that overall, the Veteran could at the very least perform sedentary employment despite his service-connected disabilities.  See VA Feet and Spine Exams, dated May 18, 2010.

However during a VA peripheral nerves examination in August 2010, the examiner noted that compared to the prior orthopedic exam in May 2010, the Veteran was slightly worsened because of reflex asymmetry.  In an addendum to that report the examiner referred to the objective findings on clinical examination which showed loss of knee and ankle jerk on the left and persistent low back pain with radiation and electric shock-like pains more on the left.  Based on the Veteran's clinical symptomatology and objective neurologic findings, the examiner did not believe that he was employable either in a physical manner or in a sedentary capacity since this would undoubtedly worsen his perception of pain, which was severe at 9/10.  

In the most in-depth assessment on the issue of employability, an October 2010 VA examiner observed that the Veteran's peripheral nerve, disc disease, flat foot, and depressive disorders had significant effects on his usual occupational activities.  The examiner concluded that based on the examination, the Veteran had a minimum capacity for both physical and sedentary employment.  

Under the circumstances of this particular case, the Board finds that, at the very least, the evidence is in approximate balance, with no sound basis for choosing the SSA examiner's opinion over that of the October 2010 VA examiner.  The Board acknowledges that several VA examiners also found that the Veteran could perform sedentary employment despite his service-connected disabilities.  However they only addressed the functional impairment associated with individual service-connected disabilities, not the collective impact of all such disabilities.  That said, there is no adequate reason to reject the favorable October 2010 VA medical opinion that is favorable to the Veteran's TDIU claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence has placed the record in relative equipoise in demonstrating that the Veteran's service-connected disabilities collectively preclude him from substantially gainful employment.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds the Veteran's statements about his ability to obtain and maintain employment to be credible, as they are consistent with the symptomatology described in the evidence of record.  In light of the above, Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of a TDIU. 

ORDER

A TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


